Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0020] “application program 312” needs to be changed to “application program 212” as Figure 3A not Figure 3B is being discussed at this moment.  
Appropriate correction is required.

Claim Objections
Claims 9 and 13 appear to contain a typographical error, in that they both recite “wherein the” twice in succession. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 8 “modifying the first compiler image to generate a second compiler image…”
There is insufficient antecedent basis for “modifying the first compiler image” as there is no antecedent defined for the first compiler at this point in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clarke (US20170091486).

Examiner Note (E.N.) The term “machine-language interface” is interpreted as an assembly coding/assembler due to the specification stating the function as mapping binary instructions to a simpler/basic operation. An assembler also can be used to converts instructions into machine code.
Regarding Claim 1, Clarke discloses A method comprising:
5modifying a first microcode image to generate a second microcode image, (Paragraph [0109 lines 1-2] A sample microcode is copied and modified to produce a set of microcode.)
the first microcode image being executable to generate micro-operations based, at least in part, on instructions formatted (Paragraph [0058] E.N. The microcode processes the opcode to produce one or more basic operations (micro-operations) for the engine to perform. 
according to a first machine-language interface, (Paragraph [0109] E.N. The assembler (which can be considered a type of machine-language interface as it is able to convert/map binary instruction to micro-operations) is used to produce a set of microcode that can be implemented to generate opcode.
the micro-operations being executable by a processing circuit of one or more target devices according to an instruction set architecture expressed in the processing 10circuit; and (Figure 3B E.N. Operation by a microcode is executed in the CPU (processing circuit) with the introduction of an OPCODE (which is a member of the instruction set) to the microcode.)
modifying the first compiler image to generate a second compiler image, the first compiler image being executable by a computing device to generate the instructions formatted according to the first machine-language interface, (Paragraph [0073] E.N. Files are generated to allow a complier such as a GCC complier (which also contains an assembler inside, which in hand acts as a machine-language interface with its ability to map/run a set of programming instruction into a lower level set of instructions) to cross compile in the OS which then allows the ‘modified’ compiler the ability to use the generated cross compilation files to run on a normal system (See Paragraph [0112] for more information))  
wherein the second microcode image and the second compiler image to 15 impart a second machine-language interface such that: (Paragraph [0075] E.N. A new system image is packaged, the new system contains a modified microcode image as well as a modified complier (Figure 5, Element 505 acts a first compiler and when recompiled with the input files acts as a second (modified) compiler)
the one or more target devices are inaccessible to execute machine-language instructions formatted according to the first machine-language interface through the second machine-language interface. (Paragraph [0078] E.N. If a Trojan was able to penetrate the server, it would still be inoperable as the Trojan is not written in a correct assembly language for the server’s CPU.)

Regarding Claim 2, Clarke discloses the method of claim 1. Clarke further discloses wherein the first compiler image is executable to generate the first machine-language instructions based, at least in part, on programming-language instructions, (Paragraph [0073] E.N. The opcode (which provides programming-language instructions) is used to generate a set of files (source code) for the compiler. A GCC compiler is able to take in source code, compile it and send it to an assembler in order to obtain machine code (machine language).)
and wherein the second microcode image andBLTG Ref.: 252.P148- 39 - Arm Ref. P06459US.familythe second compiler image are executable to generate the micro-operations based on the programming-language instructions. (Paragraph [0075] and Figure 3B, E.N. During recompilation (second compile) a new microcode is loaded and an opcode (which gives instructions) is also loaded into the new microcode to produce basic operations (low level instructions) to the system.)

Regarding Claim 3, Clarke discloses the method of claim 2. Clarke further discloses wherein the programming-language instructions are 5 formatted according to an application programming interface (API). (Paragraph [0064] E.N.  The appliance includes a REST-based application programming interface (APIs) that can be used to transform code to change the opcodes of the operating system and applications.)

Regarding Claim 4, Clarke discloses the method of claim 1. Clarke further discloses wherein the first microcode image is stored in a non- volatile memory of at least one of the one or more target devices, the method further comprising: (Paragraph [0072 lines 8-9] E.N. microcode is stored on a disk (a non-volatile memory).)
10storing the second microcode image in the non-volatile memory of at the least one of the one or more target devices to replace the first microcode image. (Paragraph [0075-0076] E.N. A modified microcode (which replaces the first microcode as it was recompiled) is stored in a disk (a non-volatile memory).)

Examiner Note (E.N.) The term “binary expressions” is interpreted as arithmetic expressions such as addition, multiplication, subtraction etc. regarding binary values. 
Regarding Claim 5,9,13 and 17, Clarke discloses the method of claim 1 and 7, the computing device of claim 11 and the article of claim 15. Clarke further discloses wherein the first machine-language interface comprises a first mapping of instructions to corresponding first binary expressions,15 and wherein the second machine-language interface comprises a second mapping of the instructions to corresponding second binary expressions. (Paragraph [0072] E.N. The opcode which contains instructions as well as operands (which is related to binary expressions as they use arithmetic expressions such as addition, subtraction etc.) gets transformed (i.e. first to second instructions) when an application is deployed to the cloud. The opcode is also used produce an assembler (which can be considered a machine-language interface as it is able to convert/map binary instruction to micro-operations, See Paragraph [0109] for more detail).)

Examiner Note (E.N.) The term “binary expressions” is interpreted as arithmetic expressions such as addition, multiplication, subtraction etc. regarding binary values. 
Regarding Claim 6,10,14,18 Clarke disclose the method of claim 5 and 9 the computing device of claim 13 and the article of claim 17. Clarke further discloses further comprising determining the corresponding second binary expressions based, at least in part, on application of an encoding 20 and/or scrambling operation to the corresponding first binary expressions. (Paragraph [0099] E.N. The remapped operations in the opcode set are preferably new set of hex values (which can easily be converted into binary values) that are fairly dissimilar from the original/last set used.)

Regarding Claim 7,11 and 15, Clarke discloses A method comprising:
accessing a non-volatile memory of a computing device to store a second microcode image to replace a first microcode image, (Figure 3B E.N. the old microcode is flushed out and a new microcode is loaded into the CPU)
wherein:5 the first microcode image is executable by a processing circuit of the computing device according to an instruction set architecture expressed in the processing circuit to generate micro-operations (Figure 3b E.N. The CPU fetches the opcode to be processed by the microcode to produce one or more basic operations for the engine to perform. The CPU can be considered a processing circuit and is known to contain an Instruction Set Architecture (ISA). It is shown in the figure as once the opcode is processed by the microcode, the microcode is then flushed out for a new microcode)
based, at least in part, on runtime images formatted according to a first machine-language interface; (Paragraph [0058] E.N. Runtime images are instructions formatted in a machine language. Opcode which is also known as instruction machine code is used by the microcode to produce operations. The microcode is able to process the opcode to produce basic operations (this reads upon machine-language interface as the primary job of the machine language interface is to map binary instructions (which can be done with the opcode) to micro-operations (which are low level/basic instructions)))
the second microcode image is executable by the processing circuit of the 10 computing device according to the instruction set architecture to generate micro- operations (Figure 3B E.N. As stated earlier, the same operation occurs to the second microcode image as the ‘new microcode’ is loaded to the location of the first microcode which is now flushed.)
based, at least in part, on runtime images formatted according to a second machine-language interface; (Paragraph [0058] E.N. Runtime images are instructions formatted in a machine language. Opcode which is also known as instruction machine code is used by the microcode to produce operations. The microcode is able to process the opcode to produce basic operations (this reads upon machine-language interface as the primary job of the machine language interface is to map binary instructions (which can be done with the opcode) to micro-operations (which are low level/basic instructions)))
and the computing device is inaccessible to execute machine-language instructions according to the first machine-language interface through the second 15machine-language interface. (Paragraph [0078] E.N. If a Trojan was able to penetrate the server, it would still be inoperable as the Trojan is not written in a correct assembly language for the server’s CPU.)
Regarding Claim 11, Clarke further discloses a computing device comprising: one or more non-volatile memory devices; a processing circuit, the processing circuit to comprise an instruction set architecture (ISA) expressed therein (Figure 3B E.N. The memory unit (non-volatile memory) is within a CPU which can be considered a processing circuit and a CPU is able to execute instructions described by ISA.)
Regarding Claim 15, Clarke further discloses an article comprising: a storage medium comprising processor-readable instructions stored thereon, the processor-readable instructions to be executable by one or more processor (Figure 3B).

Regarding Claim 8,12, and 16, Clarke discloses the method of claim 7, the computing device of claim 11 and the article of claim 15. Clarke further discloses wherein: at least one of the runtime images formatted according to the first machine- language interface is generated by a first compiler that is co-developed with the first 20 microcode image; and at least one of the runtime images formatted according to the second machine-language interface is generated by a second compiler that is co-developed with the second microcode image. (Paragraph [0059] and Figure 3B E.N. When the microcode interrupt is triggered the old microcode is flushed out, and a new microcode is loaded in. Once loaded in, the system reboots (compile) and resumes normal operation. This indicates that every time an interrupt is triggered the current (first microcode) is flushed out and a new microcode (second microcode) is loaded into to resume operations (i.e. compile). During the same time, opcode which is also known as instruction machine code is used by the microcode to produce operations. The microcode is able to process the opcode to produce basic operations (this reads upon machine-language interface as the primary job of the machine language interface is to map binary instructions (which can be done with the opcode) to micro-operations (which are low level/basic instructions))).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435